Citation Nr: 0008247	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability of the 
right knee.

3.  Entitlement to an initial compensable rating for chronic 
bronchitis.

4.  Entitlement to an initial compensable rating for right 
thumb and right ring finger fracture residuals.

5.  Entitlement to an initial compensable rating for left 
wrist fracture residuals.

6.  Entitlement to dependent's educational assistance Chapter 
35.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
January 1995.  His DD Form 214 credits him with service in 
support of Operation Desert Shield/Storm from August 2, 1990 
to January 31, 1995.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The RO granted entitlement to service connection for lumbar 
strain, eczema, right thumb and right ring finger fracture 
residuals, a disability of the left wrist and tinnitus.  The 
veteran's attorney filed a notice of disagreement with the 
initial ratings.  In June 1998, a RO hearing officer granted 
a 20 percent rating for lumbar strain, a 10 percent rating 
for tinnitus and a 10 percent rating for eczema.  The hearing 
officer continued the initial noncompensable rating assigned 
for each of the other disabilities mentioned.  

The attorney's letter of July 1998, described therein as the 
veteran's substantive appeal, stated that rating for tinnitus 
was "acceptable and constituted a fully favorable result on 
appeal" and, as the veteran was pleased with the ratings for 
lumbar strain and eczema, that "these issues would not be 
argued or appealed further."  
Therefore the Board concludes that the appeal as to these 
issues has been withdrawn.  38 C.F.R. § 20.204.  These issues 
were either mischaracterized or not referenced at the Board 
hearing but testimony offered regarding the lumbar spine and 
the skin may be accepted as evidence in a claim for increase 
which has not, as yet, been adjudicated (Transcript (T) 2, 7-
11, 16).

The record shows that a timely appeal was entered from the 
August 1997 RO decision on the issue of entitlement to 
service connection for muscle tension headaches due to an 
undiagnosed illness.  At a December 1997 RO hearing the 
veteran's attorney stated that the issue would be amended and 
that "We are going to change that from direct service 
connection or through presumption to be undiagnosed illness 
rather to secondary to the service-connected depressive 
neurosis or dysthymia" (T 1).  This issue has not been 
adjudicated.  It is being referred to the RO for further 
action.  The Board concludes that the issue of service 
connection for muscle tension headaches due to an undiagnosed 
illness or other basis other than secondary service 
connection has been withdrawn.  38 C.F.R. § 20.204.  

At the Board hearing an additional issue noted was 
entitlement to for service connection for a fracture of the 
right wrist.  The veteran's attorney did not indicate the 
issue was not part of the appeal when the veteran was 
questioned about it (T 2, 29-30).  This issue has not been 
adjudicated.  It is being referred to the RO for 
clarification and then whatever action on the issue is 
required in light of the veteran's response.  

The issues of entitlement to initial compensable ratings for 
chronic bronchitis, right thumb and right ring finger 
fracture residuals and for left wrist fracture residuals are 
addressed in the remand portion of this decision.

The issue of entitlement to dependent's educational 
assistance under chapter 35, title 38, United States Code is 
also addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
disability of the right knee is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a 
disability of the right knee is well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show the November 1979 
examination for military service was unremarkable regarding 
his hearing or the right knee.  Audiology showed hearing 
thresholds in decibels, right/left, of 10/10/15/10/10 and 
15/15/15/15/10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  
Reexamination was undertaken in December 1982 and July 1985.  
The audiology tests showed hearing thresholds in 1982 at the 
pertinent frequencies, right/left, 10/10/25/20/15 and 
10/10/15/20/15, and in 1985, 5/10/10/5/0 and 10/5/10/15/5.






The veteran's service medical records show in May 1992 he was 
seen initially with the complaint of knee pain after playing 
basketball and that he was issued a temporary profile for 
right knee pain secondary to strain.  Other contemporaneous 
records note both knees referenced.  An audiology examination 
in November 1994 showed hearing thresholds at the pertinent 
frequencies, right/left, 40/45/55/45/35 and 55/45/45/45/50.  
Medical examination in December 1994 showed normal lower 
extremities and a history of swollen or painful joints and 
hearing loss.  The audiology examination showed hearing 
thresholds at the pertinent frequencies, right/left, 
55/60/55/65/60 and 45/55/55/50/65.

On reexamination in January 1995, for a "Gulf War" 
evaluation, there was no complaint noted for the right knee.  
An ear nose and throat consultation noted a history of 
working near a flight line with noise exposure and that ear 
protection was used.  Audiogram showed pertinent hearing 
thresholds, right/left, 20/20/20/15/15 and 20/20/20/15/20.  
The examiner's assessment was borderline hearing loss, 
possible secondary to noise exposure.  The examiner stated 
that the veteran was still "H-1" profile hearing level.  

The veteran listed hearing loss and arthritis of the knees on 
his initial VA benefit application in 1995.  VA examination 
in April 1996 noted stiffness of the knees and there was a 
reference to degenerative joint disease.  X-ray was read as 
showing normal knees.  VA examination in late 1996 included 
audiology that showed hearing thresholds at the pertinent 
frequencies, right/left, 10/15/20/15/10 and 10/20/15/15/15.  
Speech recognition was 100 percent and 98 percent, 
respectively.  Hearing for both ears was reported as within 
normal limits.  On the general medical examination he 
complained of diminished hearing more pronounced on the left 
and a primary problem understanding conversation.  It was 
noted he had never worn a hearing aid and was on a flight 
line.  The examiner's diagnoses included hearing loss with 
tinnitus.  

Regarding the right knee, he reported injuring both knees 
playing basketball in 1989 and having, among other symptoms, 
constant pain since that increased with activity and weather 
changes.  He had a normal gait and full range of knee motion 
with slight crepitance more pronounced on the left.  He 
ambulated with a slight limp, squatted with difficulty and 
had tenderness to palpation at the left medial joint line. 
The diagnoses included residuals of bilateral knee injuries.  
The veteran testified consistently regarding the right knee 
injury history at the RO (T 9-12) and Board hearings (T 11-
14).

VA audiology examination in 1998 showed hearing thresholds at 
the pertinent frequencies, right/left, 15/20/20/20/10 and 
20/15/15/20/15.  Speech recognition was 94 percent in each 
ear.  Hearing for both ears was reported as within normal 
limits at all frequencies.  It was noted the veteran reported 
ringing in the ears that he said was secondary to being on a 
flight line. 

The veteran testified at the Board hearing that he had 
problems with hearing in the service and thought that hearing 
tests showed this.  He stated on direct questioning that he 
did not recall being told that being on a flight line had 
caused hearing loss (T 24, 28).


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  



This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 


(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  

Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Hearing loss

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  His claims 
require the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999). 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the 
record does not contain a medical opinion of service 
connection for sensorineural hearing loss currently.  
Competent evidence linking this disorder to service directly 
is not shown in the record elsewhere.  

The Board observes that the service records contain an 
audiology examination dated after the veteran returned from 
deployment in the Persian Gulf and that the record appears 
complete regarding the hearing evaluations in service.  To 
the extent that such service could arguably qualify as 
combat, the Board observes that in Caluza the emphasis was 
that 38 U.S.C.A. § 1154(b) "relaxes the evidentiary 
requirements for adjudication of certain combat-related VA-
disability-compensation claims" by allowing lay or other 
evidence to prove incurrence of a condition by combat. 7 Vet. 
App. at 507.  Accordingly, the " 'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service...[citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 508.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

The Board finds that the claim for service connection for 
hearing loss is not well grounded since the required medical 
diagnosis of a current hearing loss disability is not of 
record and it is not reported as being available.  The 
veteran's history is noted, but the Board must observe that 
while its truthfulness may be presumed for purposes of well 
grounding a claim, that does not satisfy the medical 
diagnosis.  

Although the veteran in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993) and 38 U.S.C.A. § 1154, the Board must point 
out that the claim lacks medical evidence critical to a well 
grounded claim and neither authority cited would create an 
exception to that requirement in this case.  See, e.g., 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).   



Although the veteran did report the history of in service 
noise exposure the examiners did not return a diagnosis of 
sensorineural hearing loss linked to service currently.  The 
audiometry evidence of hearing difficulty on the examinations 
in late 1994 was not replicated in early 1995 while the 
veteran was still in service or more recently on two 
comprehensive VA examinations several years apart.  

Nor may it be argued reasonably that a sensorineural hearing 
disability is shown to the degree warranting consideration of 
service connection on a presumptive basis.  The Board must 
emphasize that the veteran is not shown to have a hearing 
loss disability as defined by VA regulation to warrant 
further consideration of service connection at this time. 

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

The Board considered and denied the veteran's claim for 
service connection for hearing loss on the same grounds as 
the RO and in so doing he has been accorded the consideration 
that his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for 
sensorineural hearing loss.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  



Right knee disability

With respect to a right knee disability, the situation is 
somewhat different because there is a current diagnosis of 
residuals of a right knee injury, the veteran's sworn 
testimony which is presumed truthful and the service medical 
records that do mention right knee strain in mid 1992.  There 
is no reference to an intervening injury.  The RO denied the 
claim on the basis that injury or treatment for the right 
knee was not shown in service.  Unfortunately this 
interpretation of the evidence disputes the probative value 
of the references in service to the right knee strain.  In 
essence the argument is that the right knee was mentioned by 
mistake.  Other treatment records in service and more recent 
VA records do mention the left knee, which is a service-
connected disability.  

Based upon the evidence, the Board believes that the veteran 
has established the required elements of a well grounded 
claim.  VA may proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  In this case the Board is 
inclined to defer further consideration of service connection 
for a disability of the right knee disability pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist and comply with applicable regulatory 
criteria, and such development is addressed in the remand 
portion of the decision.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

The veteran having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
right knee, the appeal is allowed to this extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding chronic bronchitis the statement of the case and 
rating decision that preceded it in 1997 show that the 
veteran's claim was rated under criteria added with the 
changes effected in October 1996, although they are 
applicable to the evaluation of the disability from that 
date.  Where law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
revised criteria may not be applied earlier than the 
effective date of the changed regulation. 38 U.S.C.A. 
§§ 5110(g), 7104; 38 C.F.R. §§  3.114, 3.400(p); Cf DeSousa 
v. Gober, 10 Vet. App. 461, 466-67 (1997) and VAOPGCPREC 5-
94.  The veteran's Board hearing testimony noted a seasonal 
effect upon the severity of symptoms that should be taken 
into account (T 14).  

The veteran elaborated upon his symptoms at the recent Board 
hearing.  As the veteran testified to a seasonal correlation 
to increased symptoms, there must be a reassessment.  The 
adjudication principles established in Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994) required an examination during 
the active stage, if prone to exacerbations at certain times, 
so as not to frustrate appellate review.  The Board finds the 
facts of this case do not more clearly fall within the 
holding in Voerth v. West, 13 Vet. App. 117, 122-23 (1999) 
that limited the application of Ardison.  
To avoid the potential for prejudice in the initial rating 
determination, the Board will require further development.  
See Stegall v. West, 11 Vet. App. 268 (1998) and Bernard, 
supra.

As for the rating for right thumb and right ring finger 
fracture residuals and for the left wrist fracture residuals, 
RO hearing testimony in 1997 (T 6-8) and Board hearing 
testimony (T 17-19, 29) supplement a record that does not 
include an adequate examination for evaluation of a 
disability based on limitation of motion.  Further, the most 
recent examination in 1998 was conducted without benefit of 
the veteran's claims folder.  The orthopedic evaluation must 
comply with the adjudication principles that require 
examinations to adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (emphasis added).  

Thereafter, in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), 
the Court in commenting on DeLuca restated its holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  The Board 
does not find that the VA examination adequately evaluated 
the disabilities in light of DeLuca.

The Board notes the incomplete Social Security Administration 
(SSA) record on file.  However, the SSA record was developed 
in the early 1990's.  The likely relevance of SSA records to 
the issue of service connection and the increased rating 
issue under consideration would appear to require some 
explanation from the veteran to justify expending additional 
adjudication resources.  Any pertinent records relied on by 
SSA but currently included in the VA claims folder must be 
identified.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Regarding entitlement to dependent's educational assistance 
under chapter 35, title 38, United States Code, the veteran's 
attorney in October 1998 filed a timely notice of 
disagreement with a RO determination in August 1998 that 
denied entitlement to this benefit.  

The failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before the issue is 
returned to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (1999). 

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts.

3.  The veteran should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 



4.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the current nature and extent of 
severity of his service-connected for right 
thumb, right ring finger, and left wrist 
disabilities.  Any further indicated special 
studies should be conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be so annotated in 
this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
caused by the right thumb and right ring 
finger fracture residuals and left wrist 
fracture residuals.  

The examiner should identify all symptoms or 
manifestations of the disability considered 
and identify the specific functions affected 
by the orthopedic impairment associated with 
the disabilities.  Any impairment of function 
not so related should be identified, as well 
as the normal range of motion for the joints 
examined with an explanation of the 
impairment of function from any deviation 
from the norm observed in the record.  It is 
requested that the examiner provide explicit 
responses to the following questions:

(a) Does the information available regarding 
the right thumb and right ring finger 
fracture residuals, and left wrist fracture 
residuals show that they cause weakened 
movement, excess fatigability, or 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified or 
determined from the information available, 
the examiner should so indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disabilities.  

In addition, the examiner should offer an 
opinion as to whether there is evidence 
of adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner 
should offer an opinion as to the degree 
of any increased functional impairment 
that could be expected on increased use 
of the right thumb and right ring finger 
and the left wrist expressed, if 
possible, in terms of additional degrees 
of loss of motion, weakness, or other 
functional impairment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  The RO should arrange for a VA pulmonary 
examination to determine the nature and 
extent of severity of the veteran's chronic 
bronchitis.  Pulmonary function testing and 
any other indicated special studies should be 
conducted.  The claims folder and a separate 
copy of this remand must be made available to 
and reviewed by the physician prior and 
pursuant to conduction and completion of the 
examination and the examination report must 
be annotated in this regard.  

The examiner should identify all of the 
veteran's symptoms and offer an opinion as to 
how each symptom affects, and to what extent, 
his ability to work.  The physician is 
requested to conduct the examination in a 
manner that will elicit the information 
necessary for an informed determination of 
the severity of the veteran's bronchitis in 
accordance with the rating criteria in effect 
prior to October 7, 1996, and the current 
rating criteria, a copy of which should be 
provided to the examiner.  If the veteran is 
found to have other pulmonary disorders the 
manifestations and resultant impairment 
resulting therefrom should be dissociated 
from the service-connected bronchitis to the 
extent possible.  The examiner should provide 
the rationale for all opinions or conclusions 
expressed.  The RO should, if possible, 
provide for the conduct of an adequate 
examination during the active stage of the 
veteran's bronchitis.  

6.  The RO should contact the SSA and 
request the records pertinent to the 
veteran's claim.  If such records are not 
available, that fact should be entered in 
the claims file.  





7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v, West, 11 Vet. App. 268 (1998).

8.  The RO should issue a statement of 
the case covering the issue of 
entitlement to dependent's educational 
assistance under chapter 35, title 38, 
United States Code.  The veteran should 
be advised of the requirements necessary 
to perfect a timely appeal if he wishes 
appellate review.  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims for 
increased initial evaluations for chronic 
bronchitis, right thumb and right ring 
finger fracture residuals and for left 
wrist fracture residuals.  The RO should 
also document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



